             Case 2:17-mc-00172-RSL Document 50 Filed 12/10/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                      SEATTLE DIVISION
 9
      LARRY W. JOHNSON,
10                                                      NO: 2:17-MC-00172-RSL
              Plaintiff
11                                                      ORDER OF DISMISSAL
      v.
12
      RCO LEGAL, P.S.
13
              Defendant
14
      And
15
      WELLS FARGO HOME MORTGAGE,
16    INC.

17            Garnishee

18

19           This matter having come before the Court on the Joint Status Report of Larry W.

20   Johnson, and Wells Fargo Bank, N.A. as successor by merger to Wells Fargo Home Mortgage,
21   Inc., and the Court having reviewed the Joint Status Report, the other records on file herein,
22
     and the satisfaction of judgment entered in the underlying matter, and good cause appearing,
23
     the Court HEREBY ORDERS that this action be and it is hereby dismissed with prejudice and
24
     without cost to the parties.
25

26

27
                                                                               LANE POWELL PC
                                                                        1420 FIFTH AVENUE, SUITE 4200
                                                                      SEATTLE, WASHINGTON 98101-2338
                                                                         206.223.7000 FAX: 206.223.7107
     Case 2:17-mc-00172-RSL Document 50 Filed 12/10/20 Page 2 of 2



 1   Dated this 10th day of December, 2020.
 2

 3
                                     Robert S. Lasnik
 4                                   United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                 LANE POWELL PC
                                                          1420 FIFTH AVENUE, SUITE 4200
                                                        SEATTLE, WASHINGTON 98101-2338
                                                           206.223.7000 FAX: 206.223.7107
